Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for determining a slope of a road based on the sensed vehicle information.

	Regarding claim 1 the relevant art Arnberg et al. (US Patent No. US 5,440,923) hereinafter “Arnberg”) in view of Plannelles et al. (Foreign Patent Translation FR 2884311 hereinafter “Plannelles”) further in view of Dourra et al. (US Patent No. US 9,395,233 B2 hereinafter “Dourra”) further still in view of Song et al. (Foreign Patent Translation No. KR 20110109606 A hereinafter “Song”) discloses a slop estimator (Arnberg col. 1 lines 7-10) with acceleration in a front back direction (Arnberg col. 2 lines 24-35) with a centripetal force (Arnberg col. 3 lines 30-39) in a turning motion (Arnberg col. 4 lines 32-61) with a memory and transmission shift (Dourra col. 10 lines 26-36) with a gravity center position (Plannelles page 3, 3rd full paragraph) but fails to disclose formulas based on installation locations of sensors for controlling the vehicle. Specifically, the relevant art fails to disclose “A road slope estimator that estimates a slope of a traveling road where a vehicle travels, the slope estimator comprising: a memory storing executable instructions that, in response to execution, cause a hardware processor to perform operations including: acquiring a detected value (a) of an acceleration sensor for detecting acceleration in a front- back direction of a vehicle; detecting centripetal force (α') acting on the acceleration sensor due to a turning motion of the vehicle; detecting a gravity center position depending on a load amount of the vehicle; computing a slope (β) of the traveling road where the vehicle travels, using equation 1 based on the detected value (a) of the acceleration sensor; and performing a shift control of a transmission of the vehicle by referring to the computed slope (β); wherein when the vehicle is in the turning motion, the hardware processor computes the slope (β) of the traveling road using equation 2 instead of the equation 1, by determining a component (α' sinθ) of the centripetal force superimposed on the detected value (a) of the acceleration sensor based on a positional relationship (θ) between three points of a turning center position of the vehicle, Page 2 of 5the gravity center position of the vehicle, and an installation position of the acceleration sensor, and by subtracting the component (α' sinθ) of the centripetal force from the detected value (a) of the acceleration sensor; wherein the equation 1 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                        
                    , the a in the equation 1 is the detected value of the acceleration sensor, the g is a gravity acceleration, and the β is the slope of the traveling road, wherein the equation 2 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                            +
                            α
                            '
                            s
                            i
                            n
                            θ
                        
                    , the a is the detected value of the acceleration sensor, the g is a gravity acceleration, the β is the slope of the traveling road, the α’ is the centripetal force, and the θ is an angle between gravity center position and installation position of the acceleration sensor, seen from turning center position; wherein the hardware processor detects the gravity center position using equation 3, based on an operation condition of a vibration isolating support device that supports a body of the vehicle; and wherein equation 3 is                         
                            X
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            R
                                        
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            R
                                        
                                    
                                    +
                                    
                                        
                                            W
                                        
                                        
                                            F
                                        
                                    
                                
                            
                            
                                
                                    L
                                
                                
                                    W
                                    B
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    s
                                
                            
                        
                    , the x is a distance between installation position of the acceleration sensor and the graviry center position, the Ls is a distance between installation position of the acceleration sensor and the front axis, the LWB is a wheelbase, the WF is a load applied to the front axis, and the WR is a load applied to the rear axis”. 

	Claims 4-5 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 2-3 are cancelled and therefore not examined on the merits. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664